In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00142-CR




         IN RE ROYCE WILLIAM TAWATER




             Original Mandamus Proceeding




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                         MEMORANDUM OPINION

        Relator, Royce William Tawater, proceeding pro se, has filed a petition for writ of

mandamus against the Honorable Richard A. Beacom, Jr., presiding judge of the 354th Judicial

District Court of Hunt County, Texas. For the reasons stated herein, we deny Tawater’s petition.

        Tawater’s complaint is based on Section 52.047 of the Texas Government Code, which

provides,

                (a)     A person may apply for a transcript of the evidence in a case
        reported by an official court reporter. The person must apply for the transcript in
        writing to the official court reporter. The official court reporter shall furnish the
        transcript to the person not later than the 120th day after the date the:
                 (1)      application for the transcript is received by the reporter; and
               (2)    transcript fee is paid or the person establishes indigency as provided
        by Rule 20, Texas Rules of Appellate Procedure.
                (b)     If an objection is made to the amount of the transcript fee, the judge
        shall determine a reasonable fee, taking into consideration the difficulty and
        technicality of the material to be transcribed and any time constraints imposed by
        the person requesting the transcript.
TEX. GOV’T CODE ANN. § 52.047(a), (b) (West 2013).

        In his petition for writ of mandamus, Tawater alleges that his court-appointed counsel

failed to provide him with a free copy of the transcript, even though he was determined to be

indigent.1 Tawater states that he was quoted a fee of $1.00 per page for the transcript, offered to


1
 This Court previously affirmed three criminal convictions entered against Tawater. See generally Tawater v. State,
No. 06-14-00075-CR, 2014 WL 6977070 (Tex. App.—Texarkana Dec. 10, 2014, pet. ref’d) (mem. op., not designated
for publication); Tawater v. State, No. 06-14-00094-CR, 2015 WL 457866 (Tex. App.—Texarkana Feb. 4, 2015, pet.
ref’d) (mem. op., not designated for publication); Tawater v. State, No. 06-14-00095-CR, 2015 WL 457866 (Tex.
App.—Texarkana Feb. 4, 2015, pet. ref’d) (mem. op., not designated for publication). Tawater’s petition does not
specify which transcript he seeks or whether he seeks the transcripts in all three cases.

                                                        2
pay ten cents per page because he is unable to pay that amount, and sent two “letters of inquiry”

to the district clerk “seeking the status [of his] Objections.” Because he allegedly received no

response to those letters, Tawater seeks (1) an order compelling the district clerk to send him the

transcript, and (2) a writ of mandamus compelling Judge Beacom to set a reasonable fee for the

transcripts.

        With respect to Tawater’s first request, mandamus may not issue against the district clerk

because this Court has jurisdiction to issue a writ of mandamus only against “a judge of a district

or county court in the court of appeals district.” TEX. GOV’T CODE ANN. § 22.221(b) (West 2004).

        With respect to his second request, Tawater must show that he has no adequate remedy at

law to redress his alleged harm and that what he seeks to compel is a ministerial act not involving

a discretionary or judicial decision. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at

Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding) (per curiam). Further,

it is his burden to properly request and show his entitlement to mandamus relief. Barnes v. State,

832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (“Even a pro se

applicant for a writ of mandamus must show himself entitled to the extraordinary relief he seeks.”).

        A relator seeking a writ of mandamus must include a statement of facts supported by

citations to “competent evidence included in the appendix or record” and must also provide “a

clear and concise argument for the contentions made, with appropriate citations to authorities and

to the appendix or record.” See generally TEX. R. APP. P. 52.3. In this regard, a relator is required

to file a certified or sworn copy of every document that is material to his claim for relief. See TEX.

R. APP. P. 52.3(k), 52.7(a).
                                                  3
       Tawater has failed to provide this Court with any portion of a record or any document

supporting his petition. Specifically, this Court cannot determine (1) whether Tawater actually

filed an objection to the fee, (2) whether the trial judge was asked to determine a reasonable fee,

(3) whether any letters were actually sent to the district clerk, and (4) under what trial court cause

number (or numbers) Tawater made a request. Accordingly, we deny Tawater’s petition for writ

of mandamus.



                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:        August 24, 2015
Date Decided:          August 25, 2015

Do Not Publish




                                                  4